Me. Justice Texidoe
delivered the opinion of the court.
Plaintiff herein obtained a judgment against the defendant municipality for $5,000 as the reasonable value of certain professional services. The municipality has taken an appeal and maintains that the district court erred in finding that the plaintiff requested and secured the services in question, and in holding that a contract for professional services existed -between the parties.
It is stated by the district judge in his opinion that at a meeting between plaintiff and the mayor no mention was made of the amount of the fee or by whom it was to be paid. *271The appellant urges us to infer from this that there was no meeting of the minds and, consequently, that there was no contract. Stress is also laid upon another contract previously entered into between the municipality and Alejandro Laborde Quintero, in regard to the negotiation of a loan for the municipality, by virtue of which contract Laborde undertook to furnish legal services in case of litigation. The appellant argues that it was not the municipality, but Laborde, who was liable for the services rendered.
The plaintiff had nothing to do with the contract between the municipality and Laborde and he heard nothing of that agreement until after judgment had been rendered in the action, in which the services involved herein were rendered, and approval had been made of the memorandum of costs and attorney’s fees in that action. The plaintiff saw for the first time a copy of the contract in the possession of Laborde when the latter brought an action thereon against the municipality.
Laborde introduced the mayor to the plaintiff, and then withdrew. It has not been shown that Laborde was otherwise connected with the litigation, which gave rise to the present suit. It was the mayor whom plaintiff met first and who then and thenceforth represented the municipality in all its dealings with plaintiff, and who furnished all the data and information required for a defense of the action which was successfully conducted by the plaintiff. These and other facts outlined by the trial judges fully justify the first two conclusions, which are now assigned as grounds of appeal.
The lower court also held that the contract with Laborde did not include the obligation to furnish legal services in a proceeding of the sort to which the services rendered in this case are related and the value of which is sought to be recovered. Such finding is not assigned as error.
■ The third contention of appellant is that the services in question were not reasonably worth $5,000. In the action in which the services in question were rendered, the District *272Court of Aguadilla approved a memorandum of costs and attorney’s fees which, included an item of $5,000 for attorney’s fees. Apart from smy question as to res judicata or estoppel, the action of the District Court of Aguadilla in allowing that item was entitled to some weight. In the case at bar there was some testimony as to the nature of the questions involved in that former litigation and as to the character and amount of the work performed by the attorney, plaintiff herein.
In his capacity as attorney for the municipality, plaintiff herein not only defeated the former action in the District Court of Aguadilla, but he also secured an affirmance of the decision, on appeal. The present action was instituted for the purpose of recovering the reasonable value of the services rendered in that appeal as Well as in the court below. The value of the services rendered in that appeal could not be included in the memorandum of costs approved by the District Court of Aguadilla, nor allowed by that court. This circumstance, as well as the testimony above referred to, seem to have been overlooked by the district court in the present ease. However, the trial judge did take into consideration the fact that the $5,000 allowed by the District Court of Aguadilla did not necessarily represent the total value of the services which were actually rendered in the district court. As indicated in its statement of the case and opinion, the reasonable value of such services constituted a maximum limit.
The amount which was actually allowed may have represented a conservative estimate of such value, or any portion thereof, in accordance with circumstances not connected in any manner with the question of value.
It is alleged in the fifth paragraph of the complaint in the present ease that in the proceeding for the approval of the said memorandum of costs, the plaintiff herein, on behalf and for the benefit of the Municipality of Isabela, had submitted to the District Court of Aguadilla a memorandum con*273taining an item of $5,000 for attorney’s fees, which, was approved by an order of that court dated July 18, 1926, which is final and enforcible.by executory process. That averment has been admitted by the defendant herein. Aside from the situation in which the defendant, that is, the Municipality of Isabela, places itself by reason of such admission and by its own acts, we fail to see that the District Court of San Juan, in deciding the present case and bearing in mind the final award already mentioned, ¡erred in fixing the compensation to be recovered herein in the same manner that the said award was made, with the acquiescence of the Municipality of Isa-bela. In view of these circumstances and the conditions of the present appeal, we do not think that the amount so fixed could properly be modified.
We are unable to find any abuse of discretion in the judgment' appealed from, which must be affirmed.
The Chief Justice and Mr. Justice Hutchison dissented.